DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in each direction” in line 5, which is indefinite and lacks context for which direction.
Claims 2-13 being dependent on claim 1 are also rejected.
Claim 5 recites “form of the cells are adapted to a proposed load case” in lines 2-3, which is indefinite as to how the proposed load case is to be adapted.
Claim 7 recites “a thickness of the walls of the cells is adapted to a proposed load case” in lines 2-3, which is indefinite as to how the proposed load case is to be adapted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lepesch et al. (DE19858903A1, hereinafter “Lepesch”).
Regarding claim 14, Lepesch discloses a system of a reinforced, sealed or damped structural element (20; Fig. 2-3) in a motor vehicle, the system comprising:  a structural element (20; Fig. 2-3, ¶ 39); a support (2; Figs. 1-2, ¶ 30) as claimed in claim 1, wherein the support is arranged in the structural element (¶s 24, 39); and an adhesive (5; Fig. 3, ¶ ), wherein the adhesive (¶32) connects the support and the structural element together (Fig. 3; ¶s 32, 35, 37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lepesch et al. (DE19858903A1, hereinafter “Lepesch”).
Regarding claim 1, Lepesch discloses a device (1; Fig. 1) for reinforcing, sealing or damping a structural element (20; Fig. 2-3) in a motor vehicle (Fig. 2, Abstract and ¶ 1), comprising:  a support (2; 
However, Lepesch is silent to a device wherein each cell has an extension in length, height, and width between 5 mm and 100 mm.
In claim 1, Lepesch discusses that the dimensions only need to be slightly smaller than the hollow body (structural element of the motor vehicle) to be stiffened (¶ 15) but makes no mention of exact dimensions.  The dimensions of the cells in length, height, and width are an obvious expedient and directly related to the dimensions of the structural element of the motor vehicle.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Lepesch by adding exact dimensions to fit a specific structural element of the motor vehicle to maintain desired performance goals of stiffness, weight, and cost (¶ 11, Lepesch).
Regarding claim 2, Lepesch discloses the device as claimed in claim 1, wherein the support has at least four cells (Fig. 3).  
Regarding claim 3, Lepesch discloses the device as claimed in claim 1, wherein the walls of the cells close at least 70% of the outer surface of the support (¶ 37).
Regarding claim 4, Lepesch discloses the device as claimed in claim 1, wherein the cells are arranged in only one layer (Figs. 1 and 3).  
Regarding claim 5
Regarding claim 6, Lepesch discloses the device as claimed in claim 1, wherein the cells have different dimensions and/or wherein the cells are irregular in form (Figs. 1 and 3).  
Regarding claim 7, Lepesch discloses the device as claimed in claim 1, wherein a thickness of the walls of the cells is adapted to a proposed load case for the device (¶s 24, 38-41).  
Regarding claim 8, Lepesch discloses the device as claimed in claim 1, wherein a thickness of the walls of the cells is uneven (Figs. 1 and 3, ¶ 30-33).  
Regarding claim 9, Lepesch discloses the device as claimed in claim 1, wherein the cells have openings (9, Fig. 1, ¶ 36).
Regarding claim 10, Lepesch discloses the device as claimed in claim 9, wherein the openings (29; Fig. 1, ¶ 36) are round, oval, rectangular, square or irregular in form.  
Regarding claim 11, Lepesch discloses the device as claimed in claim 9, wherein the cells have at least one opening on at least two walls (9; Fig. 1, ¶ 36).  
Regarding claim 13, Lepesch discloses the device as claimed in claim 1, wherein the support contains metal, steel, aluminum, magnesium, plastic, fiber-reinforced plastic, organic sheet material, or a combination of the materials, and/or wherein all walls of the support are made from the same material (¶s 16, 31).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lepesch in view of Wojtowicki et al. (WO2009036784, hereinafter “Wojtowicki”).
Regarding claim 12, Lepesch discloses the device as claimed in claim 11.  However Lepesch is silent to the device wherein the openings are arranged in walls which are not adjacent to each other.
In claim 12
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the device of Lepesch by arranging openings in the walls which are not adjacent to each other as taught by Wojtowicki where holes are arranged around the perimeter of the device.  Doing so, allows for fastening clips (Lepesch, ¶ 36) or for allowing expandable material to extends into or through the openings (Wojtowicki, page 30, lines 21-23).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lepesch in view of Riley et al. (US6793274, hereinafter “Riley”).
Regarding claim 15, Lepesch discloses the system as claimed in claim 14 having an expandable adhesive (5; Fig. 3, Abstract and ¶ 19).  However, Lepesch is silent to wherein the adhesive is a non- expandable adhesive.  
In claim 15, Riley teaches a system wherein the adhesive is a non- expandable adhesive (Col. 1 lines 60-64).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the system of Lepesch by including a non-expandable adhesive as taught by Riley.  Doing so allows for design flexibility to meet specific vehicle build targets of stiffness/energy management of loads, weight, and cost (Riley, Col. 1 lines 30-49).

    PNG
    media_image1.png
    458
    561
    media_image1.png
    Greyscale

Figure A:  Figure 3 from DE19858903A1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Li et al. (US20180029644A1) teaches a reinforcement carrier for impact absorption with multiple cells of ribs and cavities and activatable material such as foam, sealant, or adhesive to secure inside a structural element of a vehicle.
Kurokawa (US9440678) teaches a reinforcement member being semi-circular in shape and constructed of fiber reinforced plastic for assembling into the structural element of a vehicle using structural adhesive.
Nagwanshi et al. (US20150360733A1) teaches a device with at least three walls of plastic-metal reinforcement having cavities and where the cavities are in the shape of honeycomb (greater than or equal to 5 sides, such as pentagonal, hexagonal, heptagonal, and octagonal, and so forth), rectangles,  squares, triangles, or odd shapes using ribs.
 Ishikawa et al. (US20050058787A1) teaches a block of material having expandable adhesive attached to all sides and used to insert into a structural element of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612